             Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WNTEX CORPORATION                    FILE
                     Plaintiff,

         v.                         KATE BARKMAN, Ci rk .rivil Action No 2·18-cv-05623-MMB
                                  By           Dep. lerK'""'            • •

NIKE, INC.,

                     Defendant.



                      STIPULATED fP.l' 3I WSMJ PROTECTIVE ORDER

         Based upon agreement of the parties, the Court enters this Confidentiality Order to

protect the disclosure of Confidential Material in this Action, including such materials produced

by non-parties consistent with Rule 26(c) of the Federal Rules of Civil Procedure and it is

ORDERED:

         1.       Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively "documents"), shall be subject to

this Order concerning Confidential Information and Confidential - Attorneys' Eyes Only

Information as defined below (collectively "Confidential Material"). This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

         2.       Confidential Information. As used in this Order, "Confidential Information"

means information designated as "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER"



39436891vl
        Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 2 of 18




by the producing party that is to be shielded from public access. Confidential Material shall not

include any documents, information, or other material which:

                 (a)     has been or becomes part of the public domain by publication or

        otherwise, other than by any unauthorized act or omission on the part of the receiving

        party (including its agents, experts, or attorneys) or a nonparty alleged to have a duty to

         maintain such documents, information, or other material as confidential; or

                 (b)     was both lawfully obtained by and lawfully retained in the possession of

         the receiving party prior to and apart from this litigation and was not subject to a similar

         Order or confidential designation; or

                (c)     the receiving Party lawfully receives from a nonparty who obtained the

         same by legal means and without any obligation of confidentiality to the party claiming its

         confidential nature. For the avoidance of doubt, if a nonparty produces Confidential

         Material pursuant to a subpoena, it shall remain Confidential Material.

         3.     Confidential - Attorneys' Eyes Only Information. As used in this Order,

"Confidential    Attorneys'    Eyes   Only    Information"    means    information   designated    as

"CONFIDENTIAL ATTORNEYS' EYES ONLY - SUBJECT TO PROTECTNE ORDER" by

the producing party shielded from public access, restricted from any access as defined below that

falls within one or more of the following categories: (a) information prohibited from disclosure by

statute; (b) information that reveals trade secrets; (c) research, technical, commercial or financial

information that the party has maintained as confidential; (d) competitive technical information;

(e) competitive business information; (f) medical information concerning any individual;

(g) personally identifiable information; (h) income tax returns (including attached schedules and

forms), W-2 forms and 1099 forms; or (i) personnel or employment records of a person who is




                                                 -2-
39436891vl
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 3 of 18




not a party to the case. Information or documents that are available to the public may not be

designated as "Confidential Attorneys' Eyes Only."

         4.     Designation. The following procedures govern the designation of discovery

materials as confidential:

                (a)     A party may designate a document as Confidential Information for

         protection under this Order by placing or affixing the words "CONFIDENTIAL -

         SUBJECT TO PROTECTIVE ORDER" or "CONFIDENTIAL" on the document or as

         Confidential - Attorneys' Eyes Only Information by placing or affixing the words

         "CONFIDENTIAL ATTORNEYS' EYES ONLY - SUBJECT TO PROTECTNE

         ORDER" or "CONFIDENTIAL -AEO" on the document and on all copies in a manner

         that will not interfere with the legibility of the document. As used in this Order, "copies"

         includes electronic images, duplicates, extracts, summaries or descriptions that contain the

         Confidential Material. The markings shall be applied prior to or at the time the documents

         are produced or disclosed by the designating party. Applying the marking to a document

         does not mean that the document has any status or protection by statute or otherwise

         except to the extent permitted under this Order. Any copies that are made by the receiving

         party of any documents so marked shall also be so marked, except that indices, electronic

         databases or lists of documents that do not contain substantial portions or images of the

         text of marked documents and do not otherwise disclose the substance of the Confidential

         Material are not required to be marked.

                (b)     The designation of a document as Confidential Information or

         Confidential - Attorneys' Eyes Only Information is a certification by an attorney or a

         party that the document contains Confidential Material as defined in this order. Each




                                                   -3-
39436891vl
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 4 of 18




         party that designates information as Confidential Information or Confidential -

         Attorneys' Eyes Only Information must take care to limit any such designation to specific

         material that qualifies under the appropriate standards and only designate those portions

         that qualify for protection under this Order. Mass, indiscriminate, or routine designations

         are prohibited.

         5.     Depositions.

         Unless all parties agree on the record at the time the deposition testimony is taken or by

later written stipulation of the parties, all deposition testimony taken in this case shall be treated as

Confidential Material for an initial twenty-one (21) calendar days after receipt of the final

deposition transcript. Within this time period, a party must serve a Notice of Designation to all

parties of record as to specific portions of the testimony that are designated Confidential

Information or Confidential - Attorneys' Eyes Only Information, and thereafter only those portions

identified in the Notice of Designation shall be protected by the terms of this Order. The failure to

serve a timely Notice of Designation shall waive any designation of testimony taken in that

deposition as Confidential Information or Confidential - Attorneys' Eyes Only Information,

unless otherwise ordered by the Court.

         6.     Protection of Confidential Material.

         (a)    General Protections. Confidential Material shall not be used or disclosed by the

parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof, except as provided

below.




                                                  -4-
39436891v1
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 5 of 18




         (b)    Limited Disclosures for Confidential Information. The following persons shall

have access to Confidential Material marked "CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER":

            (1) ·Outside Counsel. Outside counsel of record for the parties in this action and
         employees of outside counsel who have responsibility for the action;

             (2) Parties. In-house counsel for the parties and senior executive management of
         corporations, partners of partnerships, and members of limited liability companies of a
         party;

            (3) The Court and its personnel. The Court and its personnel or officers of any
         appellate court to which any appeal may be taken or in which review is sought;

             (4) Court Reporters and Recorders. Court reporters and recorders, including
         videographers, engaged for depositions in this action;

             (5) Contractors. Those persons or entities specifically engaged by Outside Counsel for
         the limited purpose of making copies of documents or organizing or processing documents,
         including outside vendors hired to process electronically stored documents, but only after
         such persons or entities have completed the certification contained in Attachment A,
         Acknowledgment and Agreement to Be Bound;

             (6) Consultants and Experts. Independent consultants or experts, along with their
         employees who have responsibility for this action, who are engaged by the parties or
         counsel for the parties to assist in the preparation and trial of this action and who are not
         (a) current employees, officers, members, directors, or partners of any party, affiliates of
         any party, or attorneys of any party or its affiliates, (b) absent prior written consent from
         the opposing party (not to be unreasonably withheld) or court approval to include such
         person in this subparagraph 6, former employees, officers, members, directors, or
         partners of any party, affiliates of any party, or attorneys of any party or its affiliates, or
         (c) absent prior written consent from the opposing party (not to be unreasonably
         withheld) or court approval to include such person in this subparagraph 6, current
         employees, officers, members, directors, or partners of any competitors or consultants of
         such competitors; but only after such persons have completed the certification contained
         in Attachment A, Acknowledgment and Agreement to Be Bound;

             (7) Witnesses at depositions. During their depositions, witnesses in this action to
         whom disclosure is reasonably necessary, but only after such persons have completed the
         certification contained in Attachment A, Acknowledgment and Agreement to Be Bound,
         copies of which shall be served on all parties. Pages of transcribed deposition testimony or
         exhibits to depositions that are designated as Confidential Material pursuant to the process
         set out in this Order must be separately bound by the court reporter and may not be
         disclosed to anyone except as permitted under this Order. Witnesses shall not retain a copy




                                                  -5 -
39436891vl
        Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 6 of 18




         of documents containing Confidential Material, except witnesses may receive a copy of all
         exhibits marked at their depositions in connection with review of the transcripts;

             (8) Author or recipient. The author or recipient of the document (not including a
         person who is authorized to receive the document in the course of litigation); and

             (9) Others by Consent. Other persons proposed by the receiving party only by
         written consent of the producing party, or upon order of the Court, and only on such
         conditions as may be agreed or ordered.

         (c)      Limited Disclosures for Confidential Attorneys' Eyes Only Information. The

following persons shall have access to Confidential Material marked "CONFIDENTIAL

ATTORNEYS' EYES ONLY - SUBJECT TO PROTECTIVE ORDER":

                  (1)     The persons described in subparagraphs 6(b)(l), (3)-(6), and (8)(9) above;

                   (3)      The following designated individual who is a California and Oregon
               licensed attorney for NIKE, Inc.: Kimberly Van Voorhis.

                    (4)      Witnesses at Depositions. Upon agreement of the parties, during their
              . depositions, witnesses in this action to whom disclosure is reasonably necessary, but
             . only after such persons have completed the certification contained in Attachment A,
                Acknowledgment and Agreement to Be Bound, copies of which shall be served on
                all parties. Pages of transcribed deposition testimony· or exhibits to depositions that
                are designated as Confidential Material pursuant to the process set out in this Order
                must be separately bound by the court reporter and may not be disclosed to anyone
                except as permitted under this Order. Witnesses shall not retain a copy of documents
                containing Confidential Material, except witnesses may receive a copy of all exhibits
                marked at their depositions in connection with review. of the transcripts.

         (d)      Control of Documents. Counsel for the parties shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of Confidential Material. Outside counsel shall

maintain fully legible scanned/digitized copies of the originals of the forms signed by persons

acknowledging their obligations under this Order for a period of one (1) year after the

termination of the case, with standard backup of the digitized copies.

         (e)      Hosting Received Confidential Material. Confidential Material produced by a

Party shall not be hosted at the location of the receiving Party. Instead, Confidential Material shall

be hosted at the location of either outside counsel for the receiving Party or a third-party discovery


                                                  -6-
39436891vl
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 7 of 18




vendor. For the avoidance of doubt, for Electronically Stored Information ("ESI"), a receiving

Party shall not host the producing Party's ESI Confidential Material on hardware located at the

receiving Party. Notwithstanding the foregoing, Confidential Material may be accessed by an

employee of a receiving Party if that employee is granted access to the Confidential Material

pursuant to this Protective Order.

         7.    Failure to Designate. A failure to designate a document as Confidential Material

does not, standing alone, waive the right to so designate the document; provided, however, that a

failure to serve a timely Notice of Designation of deposition testimony as required by this Order,

even if inadvertent, waives any protection for deposition testimony. If a party designates a

document as Confidential Material after it was initially produced, the receiving party, on

notification of the designation, must make a reasonable effort to ensure that the document is

treated in accordance with the provisions of this Order. No party shall be found to have violated

this Order for failing to maintain the confidentiality of material during a time when that material

has not been designated Confidential Material, even where the failure to so designate was

inadvertent and where the material is subsequently designated Confidential Material.

         8.   Filing of Confidential Material. This Order does not, by itself, authorize the filing

of any document under seal. Without written permission from the designating party, a party may

not file in the public record in this action any Confidential Material. Any party wishing to file a

document designated as Confidential Material in connection with a motion, brief or other

submission to the Court, including as portions of pleadings, motions or other papers that disclose

such Confidential Material, shall apply to the Court for the filing of such documents under seal, in

accordance with Local Rule 5.1.2(7) and 5.1.5 and this Court's existing rules or order regarding




                                               -7-
39436891vl
       Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 8 of 18




Protective Orders and Filing of Documents Under Seal. The parties will use their best efforts to

minimize such sealing.

        The obligation to apply to the Court to file Confidential Material under seal falls on the

moving party, regardless of whether the moving party is also the designating party. The filing of

such an application to file under seal shall not constitute an acknowledgement by the moving

party of, or a waiver of its right to challenge, the appropriateness of any confidentiality

designation made by any other designating party. The process for challenging a confidentiality

designation is set out in Paragraph 10 of this Order, however; and the receiving party seeking to

challenge a confidentiality designation must exhaust that process before raising a challenge to the

appropriateness of a designation with this Court.       If the moving party's application to file

Confidential Material under seal pursuant to Local Rule 5.1.2(7) and 5.1.5 is denied by the Court,

the designating party shall have two business days to provide the Court with a written objection to

the public filing of the Confidential Material. In the event the designating party does not so object

or the Court denies such an objection, the Confidential Material may be filed in the public record

pursuant to Local Rule 5.1.2(7) and 5.1.5, unless otherwise instructed by the Court.

         9.    No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

         10.   Challenges by a Party to Designation as Confidential Material. The

designation of any material or document as Confidential Material is subject to challenge by any

party at any time. The following procedure shall apply to any such challenge.




                                                -8-
39436891vl
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 9 of 18




                (a)     Meet and Confer. A party challenging the confidentiality designation must

         do so in good faith and must begin the process by meeting and conferring directly with

         counsel for the designating party. In conferring, the challenging party must explain the

         basis for its belief that the confidentiality designation was not proper and must give the

         designating party an opportunity to review the designated material, to reconsider the

         designation, and, if no change in designation is offered, to explain the basis for the

         designation. The designating party must respond to the challenge within five (5) business

         days following the meet and confer.

                (b)     Judicial Intervention. A party that elects to challenge a confidentiality

         designation may file and serve a motion that identifies the challenged material and sets

         forth in detail the basis for the challenge. Each such motion must be accompanied by a

         competent declaration that affirms that the movant has met and conferred with the

         designating party. The burden of persuasion in any such challenge proceeding shall be on

         the designating party. Until the Court rules on the challenge, all parties shall continue to

         treat the materials as confidential pursuant to the conditions of its marked designation

         under the terms of this Order.

         11.    Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Material shall be by motion and in accordance with the

Court's existing rules or order regarding Protective Orders and Filing of Documents Under Seal.

Nothing in this Order or any action or agreement of a party under this Order limits the Court's

power to make orders concerning the disclosure of documents produced in discovery or at trial.

         12.    Use of Confidential Documents or Material at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or




                                                 -9-
39436891vl
       Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 10 of 18




hearing. A party that intends to present or that anticipates that another party may present

Confidential Material at a hearing or trial shall bring that issue to the Court's and parties'

attention by motion or in a pretrial memorandum without disclosing the Confidential Material.

The Court may thereafter make such orders as are necessary to govern the use of such documents

or information at trial.

         13.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

                 (a)         If a receiving party is served with a subpoena or an order issued in other

         litigation that would compel disclosure of any material or document designated in this

         action as Confidential Material, the receiving party must so notify the designating party,

         in writing, immediately and in no event more than three (3) court days after receiving the

         subpoena or order. Such notification must include a copy of the subpoena or court order.

                 (b)       The receiving party also must immediately inform in writing- the party

         who caused the subpoena or order to issue in the other litigation that some or all of the

         material covered by the subpoena or order is the subject of this Order. In addition, the

         receiving party must deliver a copy of this Order promptly to the party in the other action

         that caused the subpoena to issue.

                 (c)       The purpose of imposing these duties is to alert the interested persons to

         the existence of this Order and to afford the designating party in this case an opportunity to

         try to protect its Confidential Material in the court from which the subpoena or order

         issued. The designating party shall bear the burden and the expense of seeking protection in

         that court of its Confidential Material, and nothing in these provisions should be construed

         as authorizing or encouraging a receiving party in this action to disobey a lawful directive




                                                  - 10 -
39436891vl
        Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 11 of 18




         from another court. The obligations set forth in this paragraph remain in effect while the

         party has in its possession, custody or control Confidential Material by the other party to

         this case.

             14.    Challenges by Members of the Public to Sealing Orders. A party or

  interested member of the public has a right to challenge the sealing of particular documents that

  have been filed under seal, and the party asserting confidentiality will have the burden of

  demonstrating the propriety of filing under seal.

             15.    Obligations on Conclusion of Litigation.

         (a)       Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

         (b)       Obligations at Conclusion of Litigation. Within seventy (70) calendar days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Material under

this Order, including copies as defined in paragraph-4(a), shall be returned to the producing party

unless: (1) the document has been offered into evidence or filed without restriction as to disclosure;

(2) the parties agree to destruction to the extent practicable in lieu of return, which agreement shall

not be unreasonably withheld; or (3) as to documents bearing the notations, summations, or other

mental impressions of the receiving party, that party elects to destroy the documents and certifies

to the producing party that it has done so.

         (c)       Retention of Work Product and an Archival Copy. Notwithstanding the above

requirements to return or destroy documents, counsel may retain an archival copy of all pleadings,

motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

product, even if such materials contain Confidential Material. Any such archival copies that




                                                -11-
39436891vl
      Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 12 of 18




contain or constitute Confidential Material remain subject to this Order. An attorney may use his

or her work product in subsequent litigation, provided that its use does not disclose or use

Confidential Material.

         (d)     Deletion of   Docu~ents   filed under Seal from Electronic Case Filing, (ECF)

System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

         16.     Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter, and agreement to this Order shall not prevent or waive any

requests for modification.

         17.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Material is entitled to protection under Rule 26(c) of the Federal

Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific

document or issue.

         18. ·   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and the parties' law firms, the parties, and persons made subject to

this Order by its terms.

         19.     Challenging Access. Any party may challenge access to Confidential Material by

Witnesses. The following procedure shall apply to any such challenge.

         (a)     Meet and Confer. A party challenging access to Confidential Material must do

so in good faith and must begin the process by meeting and conferring directly with counsel for

the designating party. In conferring, the challenging party must explain the basis for its belief




                                               -12-
39436891vl
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 13 of 18




 that the access to Confidential Material should be denied, and must give the party seeking

 disclosure an opportunity to review the basis and, if disclosure is still sought, to explain their

 position for the disclosure. The designating party must respond to the challenge within five (5)

, business days following the meet and confer. The person whose access to Confidential Material

 is challenged shall not have access to the Confidential Material unless either the parties agree to

 grant access or the Court so orders.

          (b)    Judicial Intervention. A party that elects to challenge a person's access to

 Confidential Material may file and serve a motion that identifies the challenged access and sets

 forth in detail the basis for the challenge. Each such motion must be accompanied by a

 competent declaration that affirms that the movant has complied with the meet and confer

 requirements of this procedure. The burden of persuasion in any such challenge shall be on the

 movant.

          (c)    No party shall use-its right to challenge a person's access to Confidential Material

 to interfere with the ability of the other party to reasonably prepare for trial.

          (d)    All persons whose access was challenged, prior to receiving any Confidential

 Material, shall acknowledge the terms of this Stipulated Protective Order by executing the

 "Acknowledgment" appended as Attachment A, copies of which shall be served on all parties.

           20.   Rule 502(d) Order and Procedures. The production of privileged or work-

 product protected documents, ESI, or information, whether inadvertent or otherwise, is not a

 waiver of the privilege or protection from discovery in this case or in any other federal or state

 proceeding. This order shall be interpreted to provide the maximum protection allowed by

 Federal Rule of Evidence 502(d). The provisions of Federal Rule of Evidence 502(b) do not

 apply at all. Nothing contained herein is intended to or shall serve to limit a party's right to




                                                  - 13 -
 39436891vl
      Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 14 of 18



conduct a review of evidence, ESI, or information (including metadata) for relevance,

 responsiveness and/or segregation of privileged and/or protected information before production.

         (a)   If the receiving party, upon review of the producing party's production locates

documents or ESI that appear to be privileged or protected from discovery, it shall promptly

notify the producing party, and it shall segregate such material and not further review or

disseminate it, until the producing party responds.

         (b)   If a producing party produces to a receiving party any document, ESI, or

information that the producing party later determines is subject to a claim of privilege or

immunity from discovery (including but not limited to attorney-client privilege, work product

protection, or immunities created by federal or state statute or regulation), the producing party

shall, within 30 days of discovery of the production, give written notice to the receiving party of

the producing party's claim of privilege or immunity from discovery.

         (c)   Upon receipt of such notice, the receiving party shall immediately (but in no event

later than ten days) return or destroy the document or ESI at issue and any and all copies thereof,

and shall notify the producing party of such destruction. Even if the receiving party plans to

challenge the claim of privilege, it may not retain any copies of the document or ESI at issue.

The receiving party also must take reasonable steps to retrieve the document or ESI from all to

whom it disclosed the document or ESI before being notified of the claim of privilege.

         (d)   If the receiving party believes that the document or ESI in issue is not privileged

or protected (for reasons other than the fact that it was produced, which does not provide a basis

to challenge the privilege or protection), then the receiving party shall notify the producing party

within ten business days of receipt of the producing parties written notice of claim of privilege,

and shall set forth in detail the precise grounds upon which the receiving party's position rests.




                                               - 14-
39436891vl
         Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 15 of 18




         (e)        If the parties are unable to resolve the matter, either party may present the issue to

the Court for resolution. Any document or ESI presented to the court for in camera review shall

be filed under seal. The disputed document or ESI is considered and treated as privileged unless

and until the Court orders otherwise.'

             21.    Nothing contained herein is intended to or shall serve to limit a party's right to

 conduct a review of documents, ESI or information (including metadata) for relevance,

 responsiveness and/or segregation of privileged and/or protected information before production.



Dated:             July 15, 2019                        TROUTMAN SANDERS LLP

                                                        By: /s/ Ben L. Wagner
                                                             Ben L. Wagner (admitted pro hac vice)
                                                             ben.wagner@troutman.com
                                                             11682 El Camino Real, Suite 400
                                                             San Diego, CA 92130-2092
                                                             Telephone: 858•509-6000
                                                             Facsimile: 858 509 6040

                                                             Andrew D. Skale (admitted pro hac vice)
                                                             adskale@mintz.com
                                                             MINTZ LEVIN COHN FERRIS
                                                             GLOVSKY AND POPEO PC
                                                             3580 Carmel Mountain Road, Suite 300
                                                             San Diego, CA 92130
                                                             Telephone: 858-314-1500
                                                             Facsimile: 858-314-1501




                                                    - 15 -
39436891vl
      Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 16 of 18




                                                 Michael B. Dubin (PA SBN 70681)
                                                 SEMANOFF ORMSBY GREENBERG &
                                                 TORCIDA, LLC
                                                 2617 Huntingdon Pike
                                                 Huntingdon Valley, PA 19006


                                                Attorneys for Plaintiff
                                                Lontex Corporation



Dated:       July 15, 2019                 DLA PIPER LLP (US)

                                           By: /s/ Gina L. Durham (with consent)
                                                 Gina L. Durham (admitted pro hac vice)
                                                 555 Mission Street, Suite 2400
                                                 San Francisco, CA 94105

                                                 Frank W. Ryan (admitted pro hac vice)
                                                 Marc E. Miller (admitted pro hac vice)
                                                 1251 Avenue of the Americas
                                                 New York, NY 100201

                                                 Darius C. Gambino
                                                 Ben C. Fabens-Lassen
                                                 1650 Mark Street, Suite 5000
                                                 Philadelphia, PA 19103

                                                 Attorneys for Defendant NIKE, Inc.


                               y----
Approved and So Ordered this   Uday of July, 2019.

                                                BY THE COURT:




                                       - 16 -
3943689lvl
        Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 17 of 18




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION

                   Plaintiff,

         v.                                          Civil Action No. 2:18-cv-05623-MMB

NIKE, INC.,

                   Defendant.



               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


         The undersigned hereby acknowledges that he/she has read the Confidentiality Order

d a t e d - - - - - - in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the Eastern District of Pennsylvania in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate

him/her to use materials designated as Confidential Information or Confidential - Attorneys'

Eyes Only Information in accordance with the Order solely for the purposes of the above-

captioned action, and not to disclose any such Confidential Information or Confidential -

Attorneys' Eyes Only Information to any other person, firm or concern.




                                             -17 -
39436891vl
      Case 2:18-cv-05623-MMB Document 44 Filed 07/18/19 Page 18 of 18




        The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

NAME:

JOB TITLE:

EMPLOYER:~~~~~~~~~~~~~~~~

BUSINESS ADDRESS :




                                              - 18 -
39436891vl
